Citation Nr: 0907949	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for nerve damage to C5-
6 of the cervical spine with radiation to the upper 
extremities.

3.  Entitlement to service connection for drug use.

4.  Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Veteran represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have residuals of a 
head injury attributable to his active service.

3.  The Veteran is not currently shown to have nerve damage 
to C5-6 with radiation to the upper extremities attributable 
to his period of active service.

4.  The Veteran's primary drug abuse is not a compensable 
disability.

5.  The Veteran is not currently shown to have residuals of a 
left ankle fracture.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
nerve damage to C5-6 with radiation to the upper extremities 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  There is no legal entitlement to VA compensation for 
primary drug abuse.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.301 (2008).

4.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2006, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
December 2006 letter.  As such, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the December 2006 notice was given prior to the 
appealed AOJ decision, dated in May 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  VA is not required to schedule the 
Veteran for a physical examination because the evidence does 
not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which the claimed 
disabilities may be based.  As such, the Board will not 
remand this case for a medical examination.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for residuals of a head 
injury alleged in have been incurred in service, nerve damage 
to C5-6, drug abuse, and a left ankle disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Residuals of a head injury and nerve damage to C5-6 of the 
cervical spine with radiation to the upper extremities

The Veteran contends that while stationed in Germany, his 
head and neck were smashed into the top of a vehicle.  In a 
January 2008 statement in support of claim, the Veteran 
reported being seen by a field medic following his head 
injury who advised him that he "had damage to the C5-6 
nerves."  The Veteran reported recurring paralysis, pain, 
numbness, loss of strength and feeling, and incoordination.  

The Veteran's service treatment records (STRs), including his 
enlistment and separation medical examinations, are devoid of 
any reference to a head or neck injury.  Additionally, there 
is no evidence of neurological complaints related to his 
upper extremities.  

In April 2004, the Veteran was treated for complaints of pain 
in the upper cervical spine, which did not radiate.  The 
Veteran characterized the pain as constant, but noted it was 
due to an acute episode as there was no history of back pain.  
The Veteran advised that the injury which precipitated this 
upper cervical spine pain was a motor vehicle accident.  
There was no diagnosis made regarding the Veteran's cervical 
spine, nor was there evidence that he experienced a head 
injury or residuals of a head injury during service.

In September 2008, the Veteran underwent an x-ray of the 
cervical spine.  It revealed cervical spine interspace 
narrowing, some encroachment on the neural foramen at the C4-
5 and C5-6 levels, and the presence of marginal osteophytes 
spurring.  The impression was degenerative changes in the 
cervical spine with predominant findings at C5-6 and C6-7.  

Upon review of the evidence of record, the Board finds that 
the Veteran's claimed head injury and resulting disabilities 
did not have their onset in service.  As noted above, the 
STRs are devoid of any reference to a head and/or cervical 
spine injury.  Further, the only evidence of record 
suggesting an injury to the cervical spine was in an April 
2004 treatment record during which the Veteran reported 
hurting his cervical spine in a motor vehicle accident.  This 
was also noted to be an acute episode of upper cervical spine 
pain.  There is no evidence showing that the Veteran's 
claimed residuals of a head injury were related to his period 
of active duty, nor was he diagnosed as having arthritis of 
the cervical spine within one year of service separation.  
Absent a competent medical opinion linking the Veteran's 
degenerative changes to the cervical spine to service, 
service connection for residuals of a head injury is denied 
on both a direct and presumptive basis.  

Service connection is also denied for nerve damage to C5-6 
with radiation as there is no current clinical diagnosis of 
the claimed disability.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Also, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
because there is no evidence of nerve damage to C5-6 with 
radiation related to the Veteran's service, service 
connection must be denied. 

Drug use

The Veteran contends the onset of his drug abuse occurred 
during service, in June 1977, at Fort Polk, LA.  The STRs are 
devoid of any treatment for drug use or abuse.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
not the result of a veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  

The regulation further provides, however, that, where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).  In regard to service connection for 
alcohol abuse secondary to a service-connected disability, 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

The Board finds that the Veteran is precluded from an award 
of direct service connection for in-service drug abuse.  The 
Veteran is not currently service connected for any 
disability, nor has the Veteran claimed that his drug abuse 
was secondary to a disability incurred as a consequence of 
active duty.  VA compensation may not be directly awarded for 
drug abuse, and service connection for drug abuse is denied 
as a matter of law.  

Residuals of a left ankle fracture

The Veteran contends that he injured his ankle during 
physical training in service and it was placed in a cast in 
August 1976.  He reported left ankle pain when hot or cold 
and that it "pops."  

The STRs, including the enlistment and separation medical 
examinations, are devoid of reference to treatment for a left 
ankle disability.  In August 1976, the Veteran was treated 
for complaints of right ankle pain and inflammation, but 
there was no indication that the Veteran's ankle was placed 
in a cast.  He was diagnosed as having a sprained ankle.  He 
sought follow-up treatment later that same month, but after 
the second treatment, there was no further work-up noted.  
Further, the separation examination is devoid of reference to 
a residual ankle disability.  Post-service medical treatment 
records are also devoid of reference treatment for a left 
ankle disability.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a left ankle disability.  
Pursuant to Sanchez-Benitez and Brammer as cited above, 
absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied, and absent proof 
of a present disability, there can be no valid claim.  
Therefore, because there is no evidence of left ankle 
disability related to the Veteran's service, service 
connection must be denied. 


ORDER

Service connection for residuals of a head injury is denied.

Service connection for nerve damage to C5-6 of the cervical 
spine with radiation to the upper extremities is denied.

Service connection for drug use is denied.

Service connection for residuals of a left ankle fracture is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


